NO. 12-14-00350-CV

                          IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ANTHONY GOZDOWSKI,                               §      APPEAL FROM THE 87TH
APPELLANT

V.
                                                 §      JUDICIAL DISTRICT COURT
T.D.C.J.-I.D., LARRY BERGER, MARK
SANDLIN, MICHAEL ODOM AND
PRESTON MAXWELL,
APPELLEES                                        §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Anthony Gozdowski appeals the trial court’s order dismissing his lawsuit against
“T.D.C.J.-I.D.,” Larry Berger, Mark Sandlin, Michael Odom, and Preston Maxwell. Texas Civil
Practice and Remedies Code Chapter 14 applies to this appeal. We dismiss the appeal as
frivolous.


                               INMATE LITIGATION–CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code
was amended to apply to an action, including an appeal or an original proceeding, brought by an
inmate in a district, county, justice of the peace, or small claims court, or an appellate court in
which an affidavit of indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002
(West Supp. 2014). This means that the requirements of Chapter 14 apply when inmates file an
appeal or an original proceeding in an appellate court just as when they file an action in a trial
court. See id.
       Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous
filings” in which the inmate must detail all previous actions filed pro se, other than a suit under
the Texas Family Code. Id. § 14.004(a) (West Supp. 2014). The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the
balance of the account at the time the claim is filed and activity in the account during the six
months preceding the date on which the claim is filed.” Id. § 14.004(c) (West Supp. 2014). The
filings required under Chapter 14 are “an essential part of the process by which courts review
inmate litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
         If the inmate fails to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement, the trial court can dismiss the action
without notice or hearing. See, e.g., Amir-Sharif v. Mason, 243 S.W.3 854, 857 (Tex. App.–
Dallas 2008, no pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana
2003, no pet.). Further, when an inmate fails to comply with the requirement for the affidavit or
declaration of previous filings, the trial court may assume that the current action is substantially
similar to one previously filed by the inmate and thus is frivolous. Bell v. Tex. Dep’t of
Criminal Justice–Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.]
1998, pet. denied). We conclude that this caselaw interpreting the Chapter 14 requirements as
they apply to actions filed in trial courts now applies to actions filed in appellate courts. See
Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.–Waco 2013, no pet.); see also TEX. CIV.
PRAC. & REM. CODE ANN. § 14.002.
         In this appeal, Gozdowski did not file an affidavit or declaration of previous filings.
Because the requirements of Chapter 14 now apply to inmate proceedings in the courts of
appeals, caselaw permits us to dismiss Gozdowski’s appeal without notice.


                                                    DISPOSITION
         Because Gozdowski did not file an affidavit or declaration of previous filings, we dismiss
this appeal as frivolous. See Bell, 62 S.W.2d at 158.
Opinion delivered December 10, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 10, 2014


                                         NO. 12-14-00350-CV


                                 ANTHONY GOZDOWSKI,
                                         Appellant
                                            V.
                     T.D.C.J.-I.D., LARRY BERGER, MARK SANDLIN,
                      MICHAEL ODOM AND PRESTON MAXWELL,
                                         Appellees


                                 Appeal from the 87th District Court
                        of Anderson County, Texas (Tr.Ct.No. 87-12099)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed as frivolous; and that this decision be certified
to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.